NO. 07-12-00406-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 OCTOBER 17, 2012


                       IN RE R. WAYNE JOHNSON, RELATOR


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


       Relator, R. Wayne Johnson, appearing pro se, has filed a petition seeking a writ

of mandamus 1 requiring respondent, the Honorable Gordon H. Green, Judge of the

287th District Court of Bailey County, to rescind a November 2011 order dismissing the

claims Johnson filed in the case styled Johnson v. Denton, No. 8972 (287th Dist. Ct.

Bailey County, Tex. Nov. 18, 2011). Johnson perfected an appeal from the trial court’s

November 2011 order, but later filed a motion to dismiss the appeal voluntarily. On his

motion, we dismissed the appeal by opinion and judgment of July 18, 2012. Johnson v.

Denton, No. 07-11-00486-CV, 2012 Tex. App. Lexis 5794 (Tex.App.--Amarillo July 18,

2012, no pet.). According to Johnson’s mandamus petition, the trial court’s order was

not final.


       1
        Johnson included in his petition a motion to transfer this proceeding to another
court of appeals. By order of the Supreme Court of Texas, the motion was denied.
Misc. Docket No. 12-9160 (Tex. Sept. 27, 2012).
       We now deny mandamus relief. Johnson’s petition wholly fails to comply with the

requirements of appellate rule 52.3.     Tex. R. App. P. 52.3.   Further, it does not

demonstrate a clear abuse of discretion by Judge Green. See Walker v. Packer, 827
S.W.2d 833, 839 (Tex. 1992) (explaining “[m]andamus issues only to correct a clear

abuse of discretion”).


       Relator’s petition for writ of mandamus is denied.




                                                Per Curiam




                                            2